Name: Council Regulation (EEC) No 1554/84 of 4 June 1984 on the application of Decision No 1/84 of the EEC-Portugal Joint Committee amending Protocol 3 concerning the definition of th concept of "originating products" and methods of administrative cooperation to take account of the accession o the Hellenic Republic to the Community.
 Type: Regulation
 Subject Matter: international trade;  European construction;  Europe;  executive power and public service;  international affairs
 Date Published: nan

 6 . 6 . 84 Official Journal of the European Communities No L 150/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1554/84 of 4 June 1984 on the application of Decision No 1/84 of the EEC-Portugal Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the accession of the Hellenic Republic to the Community has adopted Decision No 1 /84 amending Protocol 3 to take account of the accession of the Hellenic Republic to the Community ; Whereas it is necessary to apply this Decision in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Portuguese Republic (') was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community on the one hand and the Portuguese Republic on the other hand (2) was signed on 22 July 1972 and entered into force on 1 January 1974 ; Whereas, by virtue of Articles 1 6 and 9, respectively, of the Protocols which were annexed to the above Agree ­ ments following the accession of the Hellenic Republic to the Community and which form an inte ­ gral part thereof, the EEC-Portugal Joint Committee HAS ADOPTED THIS REGULATION : Article 1 For the application of the Agreement between the European Economic Community and the Portuguese Republic, Joint Committee Decision No 1 /84 shall be applied in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS (') OJ No L 301 , 31 . 12. 1972, p . 165 . (2) OJ No L 350 , 19 . 12. 1973, p. 53 .